Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This action is responsive to the communication filed on 11/4/2022.

Response to Arguments
2.	The applicant’s arguments have been taken into consideration, but are moot in view of new grounds of rejection.
In response to the applicant’s argument (disclosed on pg. 3-5 of the remarks segment) that the cited prior art fails to teach or suggest the checkpoint memory block being a non-volatile memory comprising a plurality of memory locations, each memory location being a one-time programmable memory location configured to store an active date/time checkpoint:
	Previously cited claim 15 disclosed “wherein the single-write memory locations are in an OTP memory and/or a bank of fuses” and was recited in a scope that slightly differs from amended claims 1 and 10. The previous language within claims 5 and 15 did not require each claimed memory location to be implemented as an OTP memory location, but rather that single-write memory location are located/stored in OTP memory and/or a fuse bank, and has been incorporated in claims 1 and 10 in a fashion that slightly differs in scope from the previous claim language. Although single-write memory is a form or non-volatile memory, the previous language claimed within claim 15 did not require each memory location to be drawn to one-time programmable memory.
	In light of the amended claim language, newly cited prior art reference Wu et al (US 2021/0264014) has been cited, which discloses (in par [0091], lines 100-110 of Wu et al) a plurality smart memory blocks storing checkpoint identifying data vectors, implementing using bits to represent each checkpoint (e.g., a checkpoint memory block being a non-volatile memory comprising a plurality of memory locations) and (as disclosed in par [0086], lines 1-10 & par [0088], lines 1-10 of Wu et al) storing checkpoint designators and using OTP memory elements to store checkpoint data (e.g., each memory location being a one-time programmable memory location configured to store an active date/time checkpoint).


Claim Status
3.	Claims 1, 6-7, 9-10, and 18 have currently been amended. Claims 5 and 15 have currently been cancelled.

Claim Objections
4.	Claims 18 are objected to because of the following minor informality:
Lines 2 of the claim contain the limitation “so that the anti-rollback protection as maintained”.  It appears that the applicant intended to amend the claim to -- so that the anti-rollback protection is maintained-- in the same fashion as dependent claim 9, which was amended in light of the objection presented in the previous office action. Appropriate correction is required.

Claim Rejections – 35 USC 103  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 8-10, 12, and 17-18 are rejected under 35 USC 103 as being unpatentable over Chen et al (US 2020/0151366) in view of Stahl et al (US 2014/0095918), further in view of Wu et al (US 2021/0264014).

Regarding claim 1, Chen et al teaches an apparatus having an anti-rollback protection (par [0005]-[0006], lines 1-10), the apparatus comprising:
 a Real-Time Clock (RTC) block configured to output a current time (fig. 2, ‘205); 
a checkpoint memory block coupled to the RTC block (fig. 2-3, which disclose the RTC block connected to a STS block) configured to store an active date/time checkpoint (fig. 2-3, which disclose the STS block implemented to store updated reference time points corresponding to the original/previously recorded time disclosed utilizing RTC); and 
wherein the active date/time checkpoint is the date/time checkpoint most recently stored in the checkpoint memory block (fig. 3-9, which discloses the current collected reference time being stored in secure memory).
Chen et al does not explicitly teach a set RTC logic block coupled to the checkpoint memory block and to the RTC block and configured to permit setting the RTC block to an asserted new time request only when the asserted new time is in the future relative to the stored active date/time checkpoint.
However, Stahl et al teaches a set RTC logic block coupled to the checkpoint memory block (fig. 5 & 9-10 and par [0010], lines 8-14, which disclose the trusted environment RTC in communication with memory storing various PR/reference time points within the trusted environment) and to the RTC block (fig. 2, ’26, fig. 3, ’74, fig. 4, ’74, fig. 5, ’84, and par [0043], lines 18-20, which disclose the RTC located in the rich execution environment in communication with an RTC controlled by a VM within a trusted environment) and configured to permit setting the RTC block to an asserted new time request only when the asserted new time is in the future relative to the stored active date/time checkpoint (fig. 8, par [0011], lines 1-10, & par [0050], lines 1-10, which disclose adjustment of the RTC time upon receiving requests to update the RTC time).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Stahl et al within the anti-rollback embodiment disclosed by Chen et al to cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon ensuring RTC secure time is maintained by incorporating the utilization of a trusted execution environment to control a stored RTC (as disclosed in par [0057] of Stahl et al), which would add increased security in Chen et al and further prevent manipulating of time by any potential hackers.
Chen et al and Stahl et al do not explicitly teach the checkpoint memory block being a non-volatile memory comprising a plurality of memory locations, each memory location being a one-time programmable memory location configured to store an active date/time checkpoint.
However, Wu et al teaches a checkpoint memory block being a non-volatile memory comprising a plurality of memory locations (par [0091], lines 100-110, which disclose smart memory blocks storing checkpoint identifying data vectors, implementing using bits to represent each checkpoint), each memory location being a one-time programmable memory location configured to store an active date/time checkpoint (par [0086], lines 1-10 & par [0088], lines 1-10, which disclose storing checkpoint designators and using OTP memory elements to store checkpoint data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Wu et al within the teachings of Chen et al and Stahl et al, as one of ordinary skill in the art would be motivated to incorporate the adding of noise to checkpoint data(as disclosed in par [0057], lines 18-25 of Stahl et al), which would add increased security in Chen et al and Stahl et al by scrambling data disclosed in each checksum to further prevent any potential unauthorized side channel attacks.

Regarding claim 3, Chen et al and Stahl et al teach the limitations of claim 1.  
Chen et al further teaches outputting the currently active date/time checkpoint (par [0051], lines 10-15, which discloses the RTC outputting updated reference timescale data).  

Regarding claim 6, Chen et al does not explicitly teach wherein the single-write memory locations are in a one-time programmable (OTP) memory and/or a bank of fuses.
However, Stahl et al further teaches wherein the single-write memory locations are in a one-time programmable (OTP) memory (par [0039], lines 8-9) and/or a bank of fuses
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Stahl et al within the anti-rollback embodiment disclosed by Chen et al according to the motivation previously addressed regarding claim 1.

Regarding claim 8, Chen et al and Stahl et al teach the limitations of claim 1.  
Chen et al further teaches wherein the apparatus can have its stored active date/time checkpoint changed only when the new active date/time checkpoint is forward in time relative to its stored active date/time checkpoint and by setting a new active date/time checkpoint (par [0080], which discloses setting a new reference time point when the new reference time is greater than the previous reference time mark).

Regarding claim 9, Chen et al and Stahl et al teach the limitations of claim 1.  
Chen et al further teaches wherein the apparatus provides for multiple time checkpoints so that the anti-rollback protection be maintained over time in conjunction with at least one of software upgrade and security certificate issuance (par [0104], lines 9-24, “validates the attestation result certificate”).

Regarding claim 10, Chen et al teaches a method of updating a real-time clock (RTC) block in an anti-rollback apparatus (par [0005]-[0006], lines 1-10) comprising the Real-Time Clock (RTC) block (fig. 2, ‘205), and a checkpoint memory block (fig. 2-3, which disclose the RTC block connected to a STS block),11/14CUST#G20B-004US
the method comprising: 
not updating the RTC block to the new date and/or time when determined the new date and/or time is not in the future relative to the active date/time checkpoint stored in the checkpoint memory block (par [0051], lines 15-20, which discloses the RTC is not manipulated if the first and timescales remain the same).
Chen et al does not explicitly teach a set RTC logic block; the set Real-Time Clock (RTC) logic block receiving a request to update the RTC block to a new date and/or time; determining whether the new date and/or time is in the future relative to an active date/time checkpoint stored in the checkpoint memory block; and updating the RTC block to the new date and/or time when determined the new date and/or time is in the future relative to the active date/time checkpoint stored in the checkpoint memory block.
However, Stahl et al teaches a set RTC logic block (fig. 5 and 9-10, which disclose a trusted environment RTC in communication with memory within the trusted environment); 
the set Real-Time Clock (RTC) logic block receiving a request to update the RTC block to a new date and/or time (fig. 2, ’26, fig. 3, ’74, fig. 4, ’74, fig. 5, ’84, and par [0010], lines 10-15, which disclose receiving requests to adjust the RTC time); 
determining whether the new date and/or time is in the future relative to an active date/time checkpoint stored in the checkpoint memory block (fig. 6-10, which disclose determining if the stored RTC PR time has been increased); and 
updating the RTC block to the new date and/or time when determined the new date and/or time is in the future relative to the active date/time checkpoint stored in the checkpoint memory block (fig. 6-10, which disclose updating RTC data based on the incremented PR time).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Stahl et al within the anti-rollback embodiment disclosed by Chen et al would cause one of ordinary skill to be motivated to provide the predictive result of improving upon ensuring RTC secure time is maintained by incorporating the utilization of a trusted execution environment to control a stored RTC (as disclosed in par [0057] of Stahl et al), which would add increased security in Chen et al and further prevent manipulating of time by any potential hackers.
Chen et al and Stahl et al do not explicitly teach the checkpoint memory block being a non-volatile memory comprising a plurality of memory locations, each memory location being a one-time programmable memory location configured to store an active date/time checkpoint.
However, Wu et al teaches checkpoint memory block being a non-volatile memory comprising a plurality of memory locations (par [0091], lines 100-110, which disclose smart memory blocks storing checkpoint identifying data vectors, implementing using bits to represent each checkpoint), each memory location being a one-time programmable memory location configured to store an active date/time checkpoint (par [0086], lines 1-10 & par [0088], lines 1-10, which disclose storing checkpoint designators and using OTP memory elements to store checkpoint data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Wu et al within the teachings of Chen et al and Stahl et al, as one of ordinary skill in the art would be motivated to incorporate the adding of noise to checkpoint data(as disclosed in par [0057], lines 18-25 of Stahl et al), which would add increased security in Chen et al and Stahl et al by scrambling data disclosed in each checksum to further prevent any potential unauthorized side channel attacks.


Regarding claim 12, Chen et al and Stahl et al teach the limitations of claim 10.  
Chen et al further teaches outputting the currently active date/time checkpoint (par [0051], lines 10-15, which discloses the RTC outputting updated reference timescale data).  


Regarding claim 17, Chen et al and Stahl et al teach the limitations of claim 10.  
Chen et al further teaches changing the stored active date/time checkpoint only when a new active date/time checkpoint is forward in time relative to the stored active date/time checkpoint and by setting a new active date/time checkpoint (par [0080], which discloses setting a new reference time point when the new reference time is greater than the previous reference time mark).
Regarding claim 18, Chen et al and Stahl et al teach the limitations of claim 10.  
Chen et al further teaches wherein the anti-rollback apparatus (par [0005]) provides for multiple time checkpoints so that the anti-rollback protection be maintained over time in conjunction with at least one of software upgrade and security certificate issuance (par [0104], lines 9-24, “validates the attestation result certificate”).

7.	Claims 2, 4, 7, 11, 13-14 and 16 are rejected under 35 USC 103 as being unpatentable over Chen et al (US 2020/0151366) in view of Stahl et al (US 2014/0095918), in view of Wu et al (US 2021/0264014), further in view of Hoshina et al (CN 1098490 C).
Regarding claim 2, Chen et al, Stahl et al, and Wu et al do not explicitly teach a checkpoint logic block coupled serially between the RTC block and the checkpoint memory block, the checkpoint logic block configured to receive an inputted checkpoint request to store a new checkpoint generated by the RTC block as a new stored active date/time checkpoint into the checkpoint memory block.
However, Hoshina et al teaches a checkpoint logic block coupled serially between the RTC block and the checkpoint memory block (pg. 2, par 8, “check point recovery scheme”), the checkpoint logic block configured to receive an inputted checkpoint request to store a new checkpoint generated by the RTC block as a new stored active date/time checkpoint into the checkpoint memory block (pg. 7, par 18, “new checkpoint is obtained”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al because one of ordinary skill in the art would be motivated to provide the predictive result of preventing data loss in the event of an interrupt occurring while data is being transmitted through various checkpoints (as disclosed in pg. 4, par 3-5 of Hoshina et al), which would allow Chen et al, Stahl et al, and Wu et al to recover data transmitted at a particular reference time, even in the event of processing failure.

Regarding claim 4, Chen et al and Stahl et al do not explicitly teach wherein the checkpoint logic block is further configured to output the currently active 10/14CUST#G20B-004US date/time checkpoint to provide a checkpoint index to other logic to use to track system changes and checkpoints.  
However, Hoshina et al teaches wherein the checkpoint logic block is further configured to output the currently active 10/14CUST#G20B-004USdate/time checkpoint to provide a checkpoint index to other logic to use to track system changes and checkpoints (pg. 4, par 1-2, which discloses utilizing the most recent checkpoints to determine any missing data caused by failures or interrupts after the current checkpoint).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al according to the motivation addressed regarding claim 2.


Regarding claim 7, Chen et al, Stahl et al, and Wu et al do not explicitly teach wherein the single-write memory locations maintain the stored active date/time checkpoint whether or not power is interrupted to the checkpoint memory block.  
However, Hoshina et al teaches wherein the single-write memory locations maintain the stored active date/time checkpoint whether or not power is interrupted to the checkpoint memory block (pg. 2, par 1-4, “checkpoint recovery”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al according to the motivation addressed regarding claim 2.

Regarding claim 11, Chen et al, Stahl et al, and Wu et al do not explicitly teach receiving an inputted checkpoint request to store a new checkpoint generated by the RTC block as a new stored active date/time checkpoint into the checkpoint memory block.
However, Hoshina et al teaches receiving an inputted checkpoint request to store a new checkpoint generated by the RTC block as a new stored active date/time checkpoint into the checkpoint memory block (pg. 2, par 8, “check point recovery scheme” & pg. 7, par 18, “new checkpoint is obtained”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al would cause one of ordinary skill to be motivated to provide the predictive result of preventing data loss in the event of an interrupt occurring while data is being transmitted through various checkpoints (as disclosed in pg. 4, par 3-5 of Hoshina et al), which would allow Chen et al and Stahl to recover data transmitted at a particular reference time, even in the event of processing failure.
Regarding claim 13, Chen et al, Stahl et al, and Wu et al do not explicitly teach outputting the currently active date/time checkpoint to provide a checkpoint index to other logic to use to track system changes and checkpoints.  
However, Hoshina et al teaches wherein the checkpoint logic block is further configured to output the currently active 10/14CUST#G20B-004USdate/time checkpoint to provide a checkpoint index to other logic to use to track system changes and checkpoints (pg. 4, par 1-2, which discloses utilizing the most recent checkpoints to determine any missing data caused by failures or interrupts after the current checkpoint).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al according to the motivation addressed regarding claim 11.

Regarding claim 14, Chen et al, Stahl et al, and Wu et al do not explicitly teach storing the 12/14CUST#G20B-004USactive date/time checkpoint in single-write memory locations.  
However, Hoshina et al teaches storing the 12/14CUST#G20B-004USactive date/time checkpoint in single-write memory locations (pg. 6, lines 15-20, which discloses checkpoint acquisitions and storing content in registered and temporary cache data).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al according to the motivation addressed regarding claim 11.

Regarding claim 16, Chen et al, Stahl et al, and Wu et al do not explicitly teach wherein the single-write memory locations maintain the stored active date/time checkpoint whether or not power is interrupted to the checkpoint memory block.  
However, Hoshina et al teaches maintaining values of the stored active date/time checkpoint in the single-write memory location when power is interrupted to the checkpoint memory block (pg. 2, par 1-4, “checkpoint recovery”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Hoshina et al within the anti-rollback environments disclosed by Chen et al, Stahl et al, and Wu et al according to the motivation addressed regarding claim 11.


Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221114